Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,975,781 (Hirose) (hereinafter “Hirose”).
Regarding claim 1, Figs. 1-4 show a printing apparatus (Fig. 1) comprising: 
a stacking portion (17) on which a print medium (21b) printed by a printing unit (11) configured to perform printing is stacked; 
a discharge unit (including 12) configured to convey the print medium (21b) printed by the printing unit (11) to the stacking portion (17); 
a passage forming portion (passage forming portion shown in Fig. 1) arranged above the stacking portion (17) so as to face the stacking portion (17) and configured to form a discharge passage of the print medium (21b) together with the stacking portion (17); and 
an outlet port (port between elements 1 and 17 to the left of element 26 in Fig. 1) located in a downstream end of the discharge passage in a conveying direction (left in Fig. 1) of the print medium (21b), wherein in the outlet port (port between elements 1 and 17 to the left of element 26 in Fig. 1), the passage forming portion (passage forming portion shown in Fig. 1) extends to the downstream side of the stacking portion (17) in the conveying direction (left in Fig. 1).  
Regarding claim 2, Fig. 1 shows a storage portion configured to store a roll sheet (21); and 
a cutting unit (16) configured to cut a sheet pulled out from the roll sheet (21), wherein the sheet pulled out from the roll sheet (21) is supplied to the printing unit (11), and the sheet cut by the cutting unit (16) is stacked as the print medium (21b) on the stacking portion (17).  
Regarding claim 4, Figs. 1-4 show that the outlet port (port between elements 1 and 17 to the left of element 26 in Fig. 1) is located in a rear portion of the printing apparatus. 
Regarding claim 5, Figs. 1-4 show that the sheet (21b) includes a first surface and a second surface on an opposite side, the first surface is an inward surface of the roll sheet (21) in a radial direction of the roll sheet (21), and on the stacking portion (17), an upper surface of the sheet (21b) is the first surface.  The recited upper surface depends upon the orientation of the Hirose apparatus.  As such, this is not a patentable feature recited in claim 5.
Regarding claim 6, Figs. 1-4 show a guide member (26) supported in an end portion of the passage forming portion (passage forming portion shown in Fig. 1) on a downstream side in the conveyance direction (left in Fig. 1) so as to be pivotable in a vertical direction, and configured to downwardly guide the print medium (21b) discharged from the discharge passage.  
Regarding claim 7, Fig. 1 shows that the end portion of the passage forming portion (passage forming portion shown in Fig. 1) includes a first guide surface (surface of connection element that connects element 26 to element 1 in Fig. 1) extending upward from an upstream side to a downstream side in the conveying direction (left in Fig. 1), and the guide member (26) includes a second guide surface which forms an acute angle with the first guide surface (surface of connection element that connects element 26 to element 1 in Fig. 1).  
Regarding claim 8, Figs. show that the second guide surface (surface of element 26) is a vertical surface in a state in which the print medium (21b) does not abut against the second guide surface (surface of element 26).  
3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0001072 (Suzuki et al.) (hereinafter “Suzuki”).
Regarding claim 1, Figs. 1-6 show a printing apparatus (Fig. 1) comprising: 
a stacking portion (6) on which a print medium printed by a printing unit (4) configured to perform printing is stacked; 
a discharge unit (including 2, 3 and 5) configured to convey the print medium printed by the printing unit (4) to the stacking portion (6); 
a passage forming portion (passage forming portion between elements 18 and 6) arranged above the stacking portion (6) so as to face the stacking portion (6) and configured to form a discharge passage of the print medium together with the stacking portion (6); and 
an outlet port (outlet portion between elements 18 and 6 on left side in Fig. 1) located in a downstream end of the discharge passage in a conveying direction (left in Fig. 1) of the print medium, wherein in the outlet port (outlet portion between elements 18 and 6 on left side in Fig. 1), the passage forming portion (passage forming portion between elements 18 and 6) extends to the downstream side of the stacking portion (6) in the conveying direction (left in Fig. 1).  
Regarding claim 2, Figs. 1 and 6 show a storage portion configured to store a roll sheet (53); and 
a cutting unit (23) configured to cut a sheet pulled out from the roll sheet (53), wherein the sheet pulled out from the roll sheet (53) is supplied to the printing unit (4), and the sheet cut by the cutting unit (23) is stacked as the print medium on the stacking portion (6).  See also numbered paragraph [0070].
Regarding claim 3, Figs. 1-5 show that in the discharge passage, a downstream end in the conveying direction is located at a higher position than an upstream end.  
Regarding claim 4, Figs. 1-5 show that the outlet port is located in a rear portion of the printing apparatus.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose as applied to claim 6 above, and further in view of Japanese Publication No. 2016-5983 (hereinafter “JP’983”) (cited in the 9/24/21 IDS).  With regard to claim 9, Hirose teaches most of the limitations of this claim including the guide member (26) and the outlet port (port between elements 1 and 17 to the left of element 26 in Fig. 1), but does not explicitly show that a lower end of the guide member is located at a lower position than the outlet port, as claimed.
JP’983 shows that it is well-known in the art to provide an apparatus (Fig. 1) with a lower end of a guide member (8) located at a lower position than an outlet port (port between upper surface of element 7 and lower surface of element 23 to the left of element 8 in Fig. 3) for the purpose of completely covering the outlet port as shown in Figs. 5B and 6B.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Hirose apparatus with a guide member that has a lower end located at a lower position than the outlet port, for the purpose of completely covering the outlet port, as taught by JP’983. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653